Title: To Thomas Jefferson from Hugh Rose, 19 March 1801
From: Rose, Hugh
To: Jefferson, Thomas



Dear Sir
Winchester Virga. March 19. 1801

I flatter myself that your personal acquaintance with my Father and Family will be a sufficient apology for writing to you on the present occasition—At different times I have been in the army three years & Still continue to like a military life, though I confess my low situation is a mortification I am an orderly Serjeant doing the duty of An Officer without the pay—I have written to all my democrat friends to represent my situation to you & to beseech a Commission I coud get letters of recommendation from all the Officers who have Commanded, but think it needless as they are Adamites.
I am D Sir with regard & Esteem your Fre & Humble Servant

Hugh Rose, sonof H Rose of Amhers deceased

